DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a CON of PCT/JP2018/002279, filed on 01/25/2018, which is entitled to and claims the benefit of priority of JP Patent App. No. 2017-014422, filed 01/30/2017. The preliminary amendment filed on 07/18/2019 is entered and acknowledged by the Examiner.
3.	Claims 1-18 are pending. Claims 1-18 are under examination on the merits.
  
Information Disclosure Statement
4.	The information disclosure statements submitted on 10/17/2019, 06/25/2020, 07/16/ 2020, and 06/17/2021 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Drawings
5.	The drawing is received on 07/18/2019. This drawing is acceptable.

Priority

6.	Receipt is acknowledged of papers submitted on 09/05/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

8.	Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,961,381 B2 (hereinafter ”Mori”). Although the claims at issue are not identical, they are not patentably distinct from each other because Mori discloses a composition comprising: a near infrared absorbing compound that includes a π-conjugated plane having a monocyclic or fused aromatic ring, and a compound A having a weight-average molecular weight of 3000 or higher that has a radically polymerizable ethylenically unsaturated group, wherein the compound A includes a repeating unit having a graft chain; and wherein the radically polymerizable ethylenically unsaturated group included in the compound A is at least one selected from a (meth)acryloyl group, a styrene group, a cinnamoyl group, and a maleimide group, wherein the graft chain includes at least one structure selected from a polyester structure, a polyether structure, a poly(meth)acryl structure, a polyurethane structure, a polyurea structure, and a polyamide structure, and the graft chain includes a polyester structure, wherein the weight-average molecular weight of the repeating unit having a graft chain is 1000 or higher. The compound A includes a repeating unit having a radically polymerizable ethylenically unsaturated group of formula (A-1-1) and a repeating unit having a graft chain of formula (A-1-2)  as set forth. he composition, further prima facie obvious. 


Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi et al. (WO 2016/190162 A1, equivalent to US Pub. No. 2018/0057690 A1, hereinafter “Mori”). 
	
Regarding claims 1-2: Mori discloses a composition (Page 1, [0020]; Page 84, Claim 1)  comprising: a light shielding material; and  a compound A having a weight-average molecular weight of 3000 or higher that has a radically polymerizable ethylenically unsaturated group, wherein the compound A includes a repeating unit having a graft chain such as Dispersion Resin 2, wherein the radically polymerizable ethylenically unsaturated group included in the compound A is a (meth)acryloyl group such as Alkali-Soluble Resin 1 as shown below (Page 68, [0756], Table 13; Page 71, [0786], Table 14; Page 75, Table 16, Examples 1-3,5-8, 10, 12-15, 17, 19-23, 26-28), and a ratio Amin/Bmax of a minimum value Amin of an absorbance of the 

    PNG
    media_image1.png
    193
    494
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    129
    520
    media_image2.png
    Greyscale

Regarding claim 3: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1), wherein the graft chain includes at least one structure selected from a polyester structure, a polyether structure, a poly(meth)acryl structure, a polyurethane structure, a polyurea structure, and a polyamide structure such as Dispersion Resin 2 as shown above (Page 68, [0756], Table 13; Page 71, [0786], Table 14; Page 75, Table 16). 

Regarding claim 4: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1), wherein the graft chain includes a polyester structure (Page 68, [0756], Table 13; Page 71, [0786], Table 14; Page 75, Table 16). 

Regarding claim 5: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1), wherein the weight-average molecular weight of the repeating unit having a graft chain is 1000 or higher.

	
Regarding claim 6: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1), wherein the compound A includes a repeating unit having a radically polymerizable ethylenically unsaturated group and a repeating unit having a graft chain as Dispersion Resin 2 as shown above (Page 68, [0756], Table 13; Page 71, [0786], Table 14; Page 75, Table 16). 

	Regarding claim 7: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1),  
wherein the compound A includes a repeating unit represented by the following Formula (A-l-1) and a repeating unit represented by the following Formula (A-1-2) as set forth as Dispersion Resin 2 as shown above (Page 68, [0756], Table 13; Page 71, [0786], Table 14; Page 75, Table 16). 

Regarding claim 8: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1), wherein the compound A further includes a repeating unit having an acid group as Dispersion Resin 2 as shown above (Page 68, [0756], Table 13; Page 71, [0786], Table 14; Page 75, Table 16). 

Regarding claim 9: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1),  wherein an amount of the radically polymerizable ethylenically unsaturated group in the compound A is 0.2 to 5.0 mmol/g (i.e., 2/7960=0.252 mmol/g of Dispersion Resin 2;  Page 68, [0756], Table 13)

	Regarding claim 10: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1), wherein an acid value of the compound A is 20 to 150 mgKOH/g (Page 40, [0408]; Page 48, [0488]).

	Regarding claim 11: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1), 


	Regarding claim 12: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1),
wherein the light shielding material includes an organic black colorant (Page 2, [0027]; Page 2, [0029]; Page 36, [0313]).

	Regarding claim 13: Mori discloses the composition (Page 1, [0020]; Page 84, Claim 1), further comprising: a near infrared absorber (Page 68, [0754, Table 13). 

	Regarding claim 14: Mori discloses a film which is formed using the composition (Page 1, [0018]; Page 2, [0046]). 

	Regarding claim 15: Mori discloses an infrared transmitting filter comprising: the film (Page 1, [0018]; Page 2, [0047])

	Regarding claim 16: Mori discloses a solid image pickup element comprising: the film Page 1, [0018]; Page 2, [0055]). 

	Regarding claim 17: Mori discloses an image display device comprising: the film (Page 67, [0749]-[0750]). 

	Regarding claim 18: Mori discloses an infrared sensor comprising: the film (Page 1, [0018]; Page 2, [0057]). 

Prior-Art Cited But Not Applied

11.	Any prior-art reference which is cited on FORM PTO-892 but not applied is cited of interest to show the general state of the prior-art at the time of the application’s invention. Please see  JP2006-248113 discloses the graft polymers (A-1) to (A-5) and (B-1) to (B-5) corresponding to compound A, and the naphthalene sulfonate of Victoria Pure Blue corresponds to a color material that transmit IR light and blocks visible light;  JP2004-302077 discloses the binder polymers P-1 to P-4, P-13, P-14, P-19, and P-30, and the naphthalene sulfonate of Victoria Pure Blue corresponds to a color material that transmit IR light and blocks visible light. 

Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Bijan Ahvazi/
Primary Examiner, Art Unit 1763